Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 1 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 2 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 3 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 4 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 5 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 6 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 7 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 8 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 9 of 10
Case 18-05377-5-DMW   Doc 13 Filed 11/19/18 Entered 11/19/18 15:42:36   Page 10 of
                                       10
